Citation Nr: 1433441	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  09-05 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for status post fracture of the 2nd and 3rd metatarsals of the right foot, with degenerative joint disease (right foot disability).

2.  Entitlement to service connection for a right ankle disability, including degenerative joint disease, and including as secondary to the service-connected right foot disability.  

3.  Entitlement to service connection for cellulitis of the right lower extremity, including as secondary to the service-connected right foot disability.  

4.  Entitlement to service connection for cellulitis of the left lower extremity, including as secondary to the service-connected right foot disability.  

5. Entitlement to service connection for a heart disorder, including cardiomegaly, and including as secondary to the service-connected right foot disability.  

6.  Entitlement to service connection for thrombosis of the right lung, including as secondary to the service-connected right foot disability.  

7.  Entitlement to service connection for thrombosis of the left lung, including as secondary to the service-connected right foot disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from May 1959 to April 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In a November 2005 rating decision, the RO granted a 10 percent rating for the right foot disability and denied service connection for a bilateral ankle condition.  A January 2007 re-addressed the increased rating claim and addressed the claims for service connection, other than the claim for a left ankle disorder.

Although the Veteran did not appeal the November 2005 rating decision, new, relevant medical evidence (July 2006 private opinion of Dr. J. Wesley) was added to the claims file within one (1) year of that rating decision in regards to the increased rating and right ankle service connection claims.  Pursuant to 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claims which were pending at the beginning of the appeal period.  Therefore, the Board finds that, only for the claims for an increased rating and service connection for a right ankle disorder, the period under consideration extends from September 8, 2004, the date of receipt for those claims.  The Board notes that 38 C.F.R. § 3.156(b) may be considered in regards to the claim for service connection for a left ankle disorder decided in the November rating decision.  As such, that matter is REFERRED to the Agency of Original Jurisdiction (AOJ) for consideration.

In February 2013, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals that they are either duplicative.  

The issues of an increased rating and service connection for bilateral lower extremity cellulitis, bilateral lung thrombosis and a heart disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's right ankle disorder is not shown to be causally or etiologically related to any disease, injury, or incident of service and is not caused or aggravated by the service-connected right foot disability.



CONCLUSION OF LAW

The criteria for the establishment of service connection for right ankle disorder, including as secondary to the service-connected right foot disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  
In the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an October 2006 letter, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, to include on a secondary basis, as well as his and VA's respective responsibilities in obtaining such evidence and information.  That letter also provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  After the RO issued that letter, the Veteran's claim was readjudicated in the January 2007 rating decision, January 2009 statement of the case and subsequent supplemental statements of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA has a duty to assist the Veteran in developing his claim, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records, including from Dr. J.W. Dickerson, have been obtained and considered.  Although the July 2005 VA Form 21-4142 also noted treatment from a MacGregor Clinic, which has not been obtained, the Veteran indicated that such treatment was for his toenail fungus, and as such, those records would not be relevant to the current claim and the Veteran is not prejudiced by the failure to obtain these records.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  The Board notes that although it is requesting more recent VA medical records in regards to the other claims, the Veteran has not indicated that such records would be relevant to the current claim or that any VA medical provider has indicated that his current right ankle disorder is related to his right foot disability.  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.

In addition, the Veteran underwent a VA medical examination in November 2006, which provided specific findings referable to the Veteran's alleged right ankle disorder sufficient to for the Board to adjudicate that claim.  The Board finds that the VA examination and accompanying opinion is adequate to decide the issue as it is predicated on an interview with the Veteran; a review of the record, to include available service treatment records; and a physical examination.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

Additionally, in February 2013, the Veteran had an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during February 2013 hearing, the undersigned noted the issue on appeal.  Additionally, testimony regarding the Veteran's in-service experiences and contentions, specifically that his service-connected right foot disability aggravated his claimed right ankle disorder.   Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Service Connection Law

Service connection may be established for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended during the pendency of the Veteran's appeal, effective October 10, 2006; however, the new provisions state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  Although the stated intent of the change was merely to implement the requirements of Allen, supra,  the Board finds that the new provisions amount to a substantive change to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the Veteran as it does not require the establishment of a baseline level of disability before an award of service connection may granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  

II.  Factual Background and Analysis

The Veteran contends that he currently has a right ankle disorder that was aggravated by his service-connected right foot disability.  (February 2013 Board hearing).

The Veteran's service treatment records do not document any complaints of, or treatment for, a right ankle disorder.  A March 1961 X-ray report indicated that films of the right ankle were negative.  His April 1961 separation examiner found that his lower extremities were normal.  In his report of medical history, he denied arthritis or rheumatism; bone, joint or other deformity.  The examiner noted that a Howitzer spade had backed upon the Veteran's right foot in field and broke two bones on the right foot.  In an April 18, 1961 waiver, the Veteran indicated that he did not desire further retention in service for hospitalization and/or medical treatment or to appear before a Physical Evaluation Board.  

In July 1961 the Veteran underwent a VA examination for his right foot injury.  The VA examiner noted fracture of the 2nd and 3rd metatarsals on the right foot when a spade from a howitzer was dropped on in in March 1961.  The VA examiner noted that the Veteran complained of trouble with the right foot and ankle, with pain and swelling, particularly following prolonged walking and standing.  The examiner found the measurement of the right ankle joint was negative and examination of the foot revealed no obvious deformity.  The examiner found fractures, recent second and third metatarsal bones, and temporary mild disability.

In April 1962, the Veteran underwent another VA examination.  At that time, the VA examiner found that there were no residuals of a well healed fracture of the 2nd and 3rd metatarsals; no fracture in toes.  The examiner further noted that motion was normal in the ankle.  

For decades following the April 1962 VA examination, there are no complaints of, or treatment for, a right ankle disorder associated with the claims file.  

VA medical records generally document complaints of, or treatment for, numerous disorders, starting in March 2004.  However, they generally do not document any such reports regarding the claimed right ankle disorder.  

In a June 2005 letter, Dr. J.W. Dickerson indicated that he had been treating the Veteran for numerous disorders, but did not include the right ankle as one of those disorders that he treated.

In a July 2006 letter, Dr. J.W. Dickerson reported that the Veteran was discharged from service with a swollen ankle and deformed foot posture.  Dr. Dickerson indicated that "[h]is right ankle and right foot continue to be swollen, disabling him and malformed."

In November 2006, the Veteran underwent a VA examination for the feet.  The VA examiner examined the Veteran's ankle and considered November 2006 X-rays of the foot and ankle.  X-rays included findings of degenerative changes at the IP and ankle joint without obvious fracture or dislocation, soft tissue swelling around the ankle and no obvious acute fracture or dislocation.  The VA examiner diagnosed the Veteran with right ankle degenerative disease.

The November 2006 VA examiner noted the Veteran's claim that his right ankle disorder developed secondary to the right foot injury in service.  The VA examiner specifically noted consideration of the July 2006 letter of Dr. J.W. Dickerson.

The November 2006 VA examiner opined that the claimed right ankle condition was less likely as not related to or caused by the Veteran's service-connected right foot disability.  The VA examiner explained that the Veteran had right ankle swelling due to venous disease, his obesity and his medical condition.  The examiner noted no evidence of acute inflammation of the joint and further found that the right ankle degenerative joint disease was not aggravated beyond natural progression due to the right foot injury.  The examiner further noted no evidence of ankle instability.  

There are competing medical opinions of record.  Dr. J.W. Dickerson has found that the Veteran's ankle was injured in service and swollen and that his right ankle was still swollen and malformed.  The November 2006 VA examiner found that the Veteran's ankle disorder was due to his non-service-connected venous disease, his obesity and his medical condition and was not aggravated by the service-connected right foot disability.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Here, Dr. J.W. Dickerson did not provide an explanation as to how he reached his conclusion that a right ankle disorder developed in service.  In contrast, the November 2006 VA examiner provided an explanation as to how she reached her medical opinion.

The Board further notes that the VA examiner had the most complete review of the Veteran's medical evidence, including a review of the claims file, an review of  Dr. J.W. Dickerson's opinion.  When assessing the probative value of a medical opinion, the opinion provider's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion, however, may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Dr. J.W. Dickerson did not indicate a review of service treatment records.  The November 2006 VA examiner, however, specifically noted review of the claims file and discussed medical evidence contained within it.

Furthermore, the Board notes that Dr. Dickerson provided an inaccurate report of the Veteran's medical history.  He appears to indicate a malformed ankle in service.  However, the service treatment records clearly indicate a normal X-ray following the in-service accident.  Additionally, the April 1961 separation examiner and the June 1961 and April 1962 VA examiners did not find such an abnormality on examination of the Veteran's ankles.

Moreover, the Veteran appears to have provided Dr. J.W. Dickerson inaccurate reports of the injury.  Dr. Dickerson references in-service injuries to the bilateral feet and ankles.  However, the service treatment records do not include any sort of reference to left foot or ankle injuries; even though they include records specifically relating to the accident, the Veteran's treatment to the right foot following the accident and the Veteran's pre-separation reports and findings.  The Board also finds, as will be detailed below, that the Veteran has not been credible as to his reports of symptoms and chronicity of his right ankle disorder.  In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the Court reaffirmed that in evaluating medical opinion evidence, the Board may reject a medical opinion that is based on facts provided by a veteran if they have been found to be inaccurate or because other facts present in the record contradict the facts provided by a veteran that formed the basis for the opinion.  As such, the Board rejects the medical opinion of Dr. J.W. Dickerson, and finds that the November 2006 VA examination opinion is the most probative as to the Veteran's claim.  

To the extent the Veteran argues that he first developed a right ankle disorder in service that has continued since that time, the Board finds that his assertions are not credible.  The Veteran's statements to that effect are inconsistent with the evidence of record.  In regards to the contemporaneous evidence, his relevant service treatment records are negative for any complaints, treatment, or diagnoses referable to the right ankle.  Moreover, although the May 1961 VA examiner noted complaints regarding the ankle, by the time of the April 1962 VA examination, the VA examiner noted no such complaints and the VA examiner specifically found normal motion of the ankle.   

The Board further notes that the Veteran did not file a claim for service connection for a right ankle disorder until September 2004, several decades following his discharge from service and several decades following his initial claim for service connection for a right foot disorder.  Additionally, in his September 2004 claim, the Veteran himself claimed that the right ankle disorder developed secondary to the service-connected right foot disability, indicating that he too did not believe that it began in service, but has developed since that time, due to his service-connected disability.  Additionally, the Board notes that despite the Veteran's reports of chronic left ankle problems, the Veteran was able to work at a physically demanding job - as a fireman - for over 20 years following service.  (April 18, 2005 VA medical record, November 2006 VA heart examination).

Given the above findings of numerous inaccurate and inconsistent reports by the Veteran, the Board finds that their lay statements as to the chronicity of his disorder are not credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board further finds that the service treatment records and the post-service medical treatment, including VA examinations, are consistent and credible, and weigh against the credibility of more recent and unsupported contradictory statements from the Veteran.  The documentation noted above carries far more weight, credibility and probative value than the recent lay statements.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  Such contemporaneous records are more reliable, in the Board's view, than the unsupported assertions of events now over a decade past, made in connection with his claim for monetary benefits from the government.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

The only other evidence of record supportive of the Veteran's claim is his opinions.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a diagnosis of an orthopedic disorder and an opinion on the etiology of such a disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  In this regard, none of the proffered lay statements indicate that the Veteran had the requisite knowledge of providing a determination of the etiology of the claimed right ankle disorder.  

To the extent that the Veteran may be claiming service connection for a right ankle disorder as directly due to service, though he has not directly made such a claim, the Board finds that the evidence of record does not support such a claim. 

As indicated above, the relevant service treatment records do not indicate that the Veteran had a right ankle disorder in service.  The March 1961 X-ray report showed a negative right ankle and the April 1961 separation examiner found normal lower extremities.  At most, the Veteran complained of right ankle trouble during his May 1961 VA examination; however, the VA examiner found that measurement of the right ankle joint was negative and only diagnosed the Veteran with a temporary, mild disability of recent fractures to the second and third metatarsal bones.  Furthermore, the April 1962 VA examiner found no residuals of the well healed fracture of the 2nd and 3rd metatarsals.  At that time, the VA examiner noted no complaints regarding his right ankle and found normal range of motion.  The record is subsequently silent for decades following those VA examinations.  The Board points out that the passage of many years between the May 1962 VA examination and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection for the disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Additionally, as outlined above, the Board has found that the Veteran's statements as to chronicity of such a disorder since service are not credible.

Furthermore, the most probative medical opinion to address this question is that of the November 2006 VA examiner.  That VA examiner specifically found that the Veteran's right ankle swelling was due to his venous disease, his obesity and his medical condition.  As such, the Board finds that the most probative medical evidence of record does not support a direct service connection claim.  Service connection on that basis is not warranted.  The Board further notes that none of the medical evidence above indicates that the Veteran had a diagnosis of arthritis within a year of his April 1961 separation from service.  As such, service connection on a presumptive basis is also not warranted.

The Veteran's main contention, however, is that he has a right ankle disorder secondary to his service-connected right foot disability.  The Board notes that the Veteran is not service-connected for venous insufficiency.  (November 2005 rating decision).  As such, service connection secondary to any such non-service-connected disorder is not possible.  38 C.F.R. § 3.310.  Thus, the Board will only discuss the claim for service connection on a secondary basis as due to the service-connected right foot disability.  

As previously noted, the November 2006 VA examiner was the only medical professional that provided a probative medical opinion as to the etiology of the right ankle disorder.  Indeed, Dr. J.W. Dickerson did not even address the question of whether the Veteran has a right ankle disorder due to the service-connected right foot disability.  The VA examiner found that right ankle disorder was not caused or aggravated by the service-connected right foot disability.  As such, service connection on a secondary basis is not warranted.

The most competent and probative medical evidence supports finding that the Veteran's right ankle disorder were not caused or aggravated by the Veteran's service or service-connected right foot disability.  The preponderance of the evidence is thus against the claim.  As such, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Service connection for a right ankle disorder is denied.


ORDER

Service connection for a right ankle disorder is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

During his February 2013 Board hearing, the Veteran claimed that his service-connected status post fracture of the 2nd and 3rd metatarsals of the right foot with degenerative joint disease (right foot disability) had worsened.  He further reported symptoms including pain and swelling as related to his disability.  

The Veteran last underwent a VA examination for this disorder in January 2009.  To ensure that the record includes sufficient medical evidence to properly evaluate the disability under consideration, the Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination).  

The Board notes that the Veteran is not service-connected for venous insufficiency.  (November 2005 rating decision).  However, it is unclear as to what symptoms are actually related to his service-connected right foot disability and those related to a non-service-connected disorder(s).   The VA examiner should also determine, to the extent possible, what symptoms are related to the service-connected right foot disability, as opposed to a non-service-connected disorder.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when the effects of a service-connected disability have not been clinically disassociated from those of a non-service-connected disorder, all relevant signs and symptoms must be attributed to the service-connected disability).  

The Board further notes that in November 2012, the Veteran failed to report for a VA examination of his feet.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim.  See 38 C.F.R. § 3.655.

As to the service connection claims, the Veteran contends that his current cellulitis of the bilateral lower extremities, heart disorder and thrombosis of the bilateral lungs were either caused or aggravated by his service-connected status post fracture of the 2nd and 3rd metatarsals of the right foot with degenerative joint disease (right foot disability).  (February 2013 Board hearing).

Although a November 2006 VA examination addressed these issues, the VA examiner did not address the question of whether any of those claimed disorders was aggravated by the service-connected right foot disability.  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A remand is necessary in order to obtain addendum opinion that addresses the Veteran's contentions in light of his documented medical history.

The Board also notes that the Veteran receives VA treatment through the Houston VA Medical Center and the most recent treatment records were associated from October 2012.  Therefore, while on remand, VA treatment records from the Houston VA medical center dated from October 2012 to the present should also be obtained for consideration in the appeal.

Also, the Veteran should be given an opportunity to identify any non-VA healthcare provider who treated him for a claimed disorder.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should give the Veteran an opportunity to identify any non-VA healthcare provider who treated him for a claimed disorder.  After securing any necessary authorization from him, the AOJ should obtain all identified treatment records.  All reasonable attempts should be made to obtain such records, consistent 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The AOJ should obtain VA treatment records from the Houston VA medical center dated from October 2012 to the present.  All reasonable attempts should be made to obtain such records, consistent 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining any outstanding treatment records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected status post fracture of the 2nd and 3rd metatarsals of the right foot, with degenerative joint disease.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should document the range of motion of the Veteran's right foot.  He or she should note the nature and severity of all symptoms associated with status post fracture of the 2nd and 3rd metatarsals of the right foot with degenerative joint disease.  If there are any other diagnoses pertaining to the right foot, the examiner should specifically indicate whether such are related to the Veteran's status post fracture of the 2nd and 3rd metatarsals of the right foot with degenerative joint disease - the examiner should specifically note, to the extent possible, all relevant signs and symptoms attributable to the service-connected disability (as opposed to those symptoms attributable to a non-service-connected disorder, i.e. venous insufficiency).  

The examiner should also indicate whether the 2nd and 3rd metatarsals of the right foot with degenerative joint disease is slight, moderate, moderately severe, or severe.  

The effects of the status post fracture of the 2nd and 3rd metatarsals of the right foot with degenerative joint disease on the Veteran's employability should also be addressed.

A clear explanation for EACH opinion shall be provided, along with a discussion of the facts and medical principles.  

4.  After the above development has been accomplished, return the claims file to the November 2006 VA examiner.  The claims file and a full copy of this REMAND must be made available to the examiner. The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the November 2006 VA examiner is not available, the claims file should be provided to an appropriate medical clinician to render the requested opinions.  

The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

Following a review of the paper and electronic claims files, which includes VA treatment records, the VA medical opinion provider should offer an opinion on the following:

(a)  Does the Veteran currently have:
(i) cellulitis or the right and/or left lower extremity;
(ii) a heart disorder, specifically including cadiomegaly; and/or
(iii) thrombosis of the right and/or left lung?

If so, please note the diagnosed disorder(s).

(b)  Is it at least as likely as not that any (i) cellulitis or the right and/or left lower extremity; (ii) heart disorder; and/or (iii) thrombosis of the right and/or left lung is related to the Veteran's active service?  The VA examiner should specifically consider the March 1961 in-service injury to the right foot.

(c)  Is it at least as likely as not that the Veteran's service-connected status post fracture of the 2nd and 3rd metatarsals of the right foot with degenerative joint disease caused or aggravated (permanently worsened    beyond that due to the natural disease process) any current (i) cellulitis or the right and/or left lower extremity; (ii) heart disorder; and/or (iii) thrombosis of the right and/or left lung?

If the examiner finds that a claimed disorder was aggravated by any service-connected disability, he/she should determine, if possible, to what extent each such claimed disorder was aggravated beyond the natural progression of the disorder(s). 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner is asked to clearly explain how he/she reached his/her answers to EACH question posed above. The examiner is directed to reconcile his or her opinions with any on file that may conflict, specifically including the prior VA examinations of record (November 2006 VA examinations, July 2006 opinion of Dr. J.W. Dickerson).  

5.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


